This bill was filed in July, 1837, and states that, on 16 January, 1836, Thoroughgood Pate, the intestate of the plaintiff, having occasion to raise money, applied to the defendant, Wright, to borrow the sum of $280, and that the defendant then lent him that sum, and that, to secure the same, Pate executed to the defendant a bill of sale for a female slave, named Edy, of the age of sixteen years, and then worth nine or ten hundred dollars, and also delivered the slave to Wright, who took her into possession and hath held her ever since. The bill states that notwithstanding the deed was unconditional and absolute on its face, it was not intended by either of the parties to be an absolute sale, but that it was expressly agreed between the plaintiff's intestate and the defendant that the former might nevertheless redeem the slave. The bill further states that Pate died intestate on 24 March, 1836, and the plaintiff was appointed his administrator, and the prayer is for redemption upon the usual terms.
The answer denies that the defendant lent any sum of money to Pate, or took the conveyance in the bill mentioned as a mortgage or security for money, or that it was so understood. It states that at the time specified in the bill two negro boys belonging to Pate had been seized by the sheriff on executions and were to be sold on the next day, and that Pate wished to raise money to discharge the debt by borrowing it or by selling the girl Edy, then about thirteen or fourteen years old, instead of selling the male slaves at public auction; that the defendant, wishing to own a girl, agreed with Pate to purchase Edy and to give for her the sum due on the process then in the sheriff's hands, supposed to be about $280; and, as Pate was sick at the time, the defendant agreed to pay the money the next day to the sheriff and have the boys discharged from execution; that thereupon Pate conveyed the girl to the defendant by a deed absolute in its terms and intended by both parties to be so, and the same day he took her into his possession, carried her to his house, and hath kept her hitherto. The answer states that the deed was written by D. McColman, and was attested by him and by George Wright and Cameron Wright; that the two latter are (96)  since dead, and that if they were living the defendant could have proved directly by them that the agreement was for an absolute purchase. It admits that when McColman was called on to write the deed (for he was not present at the bargain) he inquired "how it must be written," and that Pate *Page 67 
replied, "Nothing but a mortgage." But the answer avers that the defendant immediately declared that not to be the contract, and that unless it was to be a sale and purchase he would have nothing to do with it, and that then Pate directed the draughtsman "to write a firm bill of sale, absolute in its terms," which was done accordingly. The answer further states that on the next day the defendant went to settle the demands the sheriff had against Pate, and found them, instead of $280, to amount to $311, and that he paid the same according to his agreement, and its avers that that was a fair price for the slave Edy at that time, though in a few months thereafter negroes rose, and she would have brought more than he gave for her.
The material evidence upon the question whether the negro was sold or pledged consists of the depositions of several witnesses taken by the plaintiff. The first is that of D. McColman. He states that the defendant was the nephew of Pate, and possessed his confidence; that he (the witness) and George Wright, since deceased, attested the bill of sale, in which the consideration was expressed to be about $280, and that the agreement between the parties was that Wright should pay the sheriff certain executions against Pate, which he did the next day, amounting to $311.50, and that Wright was to keep Edy until the money was returned. The witness states that Pate was sick at the time, and died in March following, and that when he executed the bill of sale he said to Wright that he was not afraid but that he would give up the girl at any time the money should be returned, to which the other replied, "Uncle, if you were dead I would not defraud your children." This witness also states that Pate was much in debt and pressed for money.
The other testimony taken before the hearing of the plaintiff relates entirely to the value of the slave. One witness, M. McColman, states that in August, 1836, the other slaves of Pate were sold by the present plaintiff as administrator,          (97) and that at that sale Edy would have commanded seven or eight hundred dollars. Two other witnesses, Daniel Mallay and Samuel J. Gibson, state that in 1837 she would have sold for six or seven hundred dollars.
In this state the case was brought to hearing at the last term; but it was not decided, because we found a difficulty in coming to a clear conclusion as to the value of the slave Edy, upon which, in our opinion, the decision of the cause mainly depended. It is too late, after the judgment in Streator v. Jones, 10 N.C. 423, and many cases which have properly, as we think, followed it, to intimate that an unconditional deed is conclusive of an absolute sale. Facts and circumstances dehors may, notwithstanding *Page 68 
the form of the instrument, establish its true character to be but a security. Such facts and circumstances are enumerated in Butler's note, Co. Littleton, 205a, and were acted on inStreator v. Jones, and by ourselves in Kimborough v. Smith,17 N.C. 558, and other cases. Among those circumstances inadequacy of price has been often said to be an important one; not that it will affect an absolute sale of itself and turn it into a pledge, when it was really designed to be a sale out and out. But when the question is whether the transaction was a sale or a pledge the price goes a great way towards satisfying the mind on one side or the other. A gross inadequacy of price — especially of a species of property in demand, and that generally brings its fair value in open market — argues strongly that security merely was meant or that the supposed vendor was oppressed or imposed on. On the contrary, a fair price and possession simultaneously taken and kept and no covenant to repay the money advanced have decided several cases which upon other circumstances were doubtful. Poindexter v. McCannon, 16 N.C. 373;Munnerlin v. Birmingham, 22 N.C. 358; McDonaldv. McLeod, 36 N.C. 221. In this case the value of the slave is distinctly put in issue by the bill and answer; for the defendant not only insists on his absolute deed as showing, per se, an absolute purchase, but he sustains it in the point in which the plaintiff impugns it by averring that his purchase was a fair (98)  one and for full value. It is true, the subscribing witness contradicts the answer as to the terms of the agreement and the nature of the contract, and it is competent to hear and act upon such parol proof where there has been a mistake or fraud in making the written conveyance different from the original contract. But this witness gives no testimony touching such mistake or fraud. The answer is precise and positive that, although Pate at first mentioned a mortgage, the defendant refused to accept such a conveyance and required an absolute bill of sale, and that Pate assented thereto and directed the deed to be so drawn. Now, the witness does not contradict any part of that statement, nor in any manner account for his drawing and Pate's executing a conveyance in this form upon such an agreement as he says the parties made. Moreover, it is to be inferred from the statement of this witness himself that the deed was drawn and intended to be absolute; for why else should Pate have made the remark that he was not afraid the defendant would take advantage of him? If he had been supposing himself to be executing a mortgage he would not have thought the other could defraud him. The evidence of this witness, therefore, cannot authorize a decree, for it opposes nothing to the *Page 69 
written conveyance but a previous parol agreement or a declaration at the time inconsistent with it. Upon such evidence the Court has never controlled the operation of a deed imported by its tenor and sustained by the answer; for that would be to allow parol testimony simpliciter to contradict and vary a written instrument, contrary to the settled rule of the common law and to common sense.
The value of the slave was therefore an important inquiry in the cause. We should have thought, if the value had been satisfactorily shown to be, as alleged in the bill, nine or ten, or, as stated by the witnesses, eight or seven, or even six hundred dollars, that it afforded cogent proof that a security merely was intended by both parties, or, at least, that the former owner was led to believe that he was giving only a security. For half price, or less than half price for a negro — which, as property, is always salable — would be so gross a disproportion to what a seller might have got and probably would have               (99) got, had a sale really been in contemplation, as to create a satisfactory presumption that a sale was not meant. But when the evidence on this point was looked into it raised some surprise to find that every witness, with probably as good an opportunity for knowing the value at the time of the conveyance to the defendant as at subsequent periods, had been examined and answered as to the value, not at the period of the transaction, but at particular days posterior thereto. One witness fixes the value six months and the two others a year or more after the deed. This was to be observed the more because the defendant on his oath stated so pointedly that he gave the full value at the time he bought, though soon afterwards the price of slaves became greater. As there was no direct evidence, except the answer, as to the value on 16 February, 1836, and it was not satisfactory to take it inferentially from the testimony stated, the Court deferred the decision and directed an inquiry upon the precise point of the value on that day. The master sent down a commission, which has been returned with the depositions of four witnesses taken on the part of the plaintiff, and some of them persons who had been examined in chief in the cause. Their evidence the master has reported, with his opinion thereon; from which it appears that at the time of the contract the slave, in the opinion of one of the witnesses, was worth $350, and in that of the other three $400, which latter estimate the master adopts, and to which neither party has excepted. That must now be assumed to be the real value of the slave, and, deeming it to be so, it puts a new aspect upon the case decisively adverse to the plaintiff. There can be no positive correctness in setting *Page 70 
a value on a slave. One man will give or take fifty or one hundred dollars more or less in the purchase of one than another man will; therefore the price is not to be too nicely calculated in reference to this question. We have hitherto said that to turn an absolute deed into a mortgage the price must be grossly
inadequate. McDonald v. McLeod, 36 N.C. 221; Lewis v. Owen, ib., 290. Here the difference is only such as often occurs in actual sales between the price which a purchaser is (100) willing to give and that which he would be willing to take if he were to sell again. The point to which we are thus brought is fatal to the bill, which must necessarily be dismissed.
PER CURIAM.                                          Bill dismissed.
Cited: Elliott v. Maxwell, 42 N.C. 249; Shields v. Whitaker, 82 N.C. 521;Porter v. Wright, 128 N.C. 44.